Case 3:21-mj-01013-JRK Document17 Filed 01/25/21 Page 1 of 1 PagelD 25

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

 

 

JACKSONVILLE DIVISION

UNITED STATES OF AMERICA COMMITMENT

Vv. TO ANOTHER DISTRICT
TAYLAR FRIERSON CASE NO. 3:21-MJ-1013-JRK

CHARGES
Charging Document Statute Charging District
Indictment 18 U.S.C. § 371 Western District of Pennsylvania
Case Number: 2:20-cr-129-RJC

 

 

 

Description: Conspiracy to Defraud the United States

 

 

 

 

PROCEEDINGS
BOND STATUS: Defendant waived identity hearing and reserved her right to have the
detention hearing held in the charging district.
COUNSEL: Federal Public Defender
INTERPRETER: None Required

 

 

 

TO: THE UNITED STATES MARSHAL

 

You are hereby commanded to take custody of TAYLAR FRIERSON and to transport Defendant with a
certified copy of this Commitment Order forthwith to the Charging District and there deliver him to the
United States Marshal for that District or to some other officer authorized to receive the defendant.

 

January 25, 2021 Derr RK. K Dud

James F}. Klindt, United States Magistrate Judge

 

 

 

 

RETURN
Commitment Order Place of Commitment: Date Defendant Committed:
Received:
Date United States Marshal : By Deputy Marshal

 

 

 

 

 

 

 

 

AO 94 (Rev. 8/97) Commitment to Another District
